Citation Nr: 1015965	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for external 
hemorrhoids, currently at 20 percent.

2.  Entitlement to an increased rating for carpal tunnel 
syndrome, right hand, currently at 30 percent.

3.  Entitlement to an increased rating for carpal tunnel 
syndrome, left side, status post release, currently at 20 
percent.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In December 2001, the RO granted the Veteran's claim for 
service connection for external hemorrhoids and assigned an 
initial 10 percent disability rating, effective from January 
1, 2001.  In July 2004, the RO increased the disability 
rating from 10 to 20 percent, effective December 4, 2003.  In 
July 2005 and June 2007, the RO issued rating decisions 
denying the Veteran's claim for an increased rating for 
external hemorrhoids and continuing his current rating of 20 
percent.

In December 1993, the RO granted the Veteran's claims for 
service connection for carpal tunnel syndrome, right and 
left, and assigned noncompensable ratings to both conditions, 
effective September 16, 1991.  In February 2000, the RO 
increased the Veteran's ratings to 10 percent for carpal 
tunnel syndrome, right side, and carpal tunnel syndrome, left 
side, status post surgical release, effective October 29, 
1999.  In October 2000, however, the RO granted the Veteran's 
claim for an earlier effective date for the higher 10 percent 
ratings, assigning an effective date of September 16, 1991.  
In October 2003, the RO increased the Veteran's disability 
rating for carpal tunnel syndrome, right side, from 10 to 20 
percent, effective January 22, 2003, but continued his 10 
percent rating for carpal tunnel syndrome, left side, status 
post surgical release.  In a May 2006 rating decision, the RO 
granted the Veteran's claim for an earlier effective date of 
the higher 20 percent rating for carpal tunnel syndrome, 
right side, assigning an effective date of November 19, 1999.  
In February 2007, the RO denied the Veteran's claims for 
increased ratings for carpal tunnel syndrome and continued 
his 20 and 10 percent ratings, right and left, respectively.  
In July 2008, the RO issued a rating decision increasing the 
Veteran's disability rating for carpal tunnel syndrome, right 
hand, from 20 to 30 percent, and increasing his disability 
rating for carpal tunnel syndrome, left side, status post 
release, from 10 to 20 percent, effective August 7, 2007.  

The issues of entitlement to increased ratings for carpal 
tunnel syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently receiving the highest schedular 
rating available for his service-connected external 
hemorrhoids (20 percent).  

2.  The Veteran's external hemorrhoids do not present an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for external hemorrhoids have not been met.  38 U.S.C.A. § 
1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 7336 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of letters dated in May 2007 and August 2008, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For a claim, as here, pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  The May 2007 and 
August 2008 letters also apprised the Veteran of the 
downstream effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), that, for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability and the effect that such worsening 
or increase has on the claimant's employment and daily life.  
On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments." Vazquez, 2009 WL 
2835434, at 10.  The May 2007 and August 2008 VCAA notice 
letters mentioned meet these revised Vazquez-Flores 
requirements.

The RO issued the May 2007 VCAA notice letter prior to 
initially adjudicating his claim in June 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  So there was no timing error in the 
provision of VCAA notice.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private treatment records, and VA evaluation and treatment 
records - including the report of his VA Compensation and 
Pension Examination (C&P Exam) assessing the severity of his 
external hemorrhoids.  Thus, as there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

II.  Entitlement to an Increased Rating for External 
Hemorrhoids

In December 2001, the RO determined the Veteran's external 
hemorrhoids were related to his 1992 treatment for rectal 
bleeding and a subsequent 1999 hemorrhoidectomy.  
Consequently, the RO granted service connection for this 
condition and assigned an initial 10 percent disability 
rating, retroactively effective from January 1, 2001.  Since 
then, the Veteran's rating was increased to 20 percent, 
effective December 4, 2003, and has remained unchanged.  In 
May 2007, the Veteran submitted a claim for a rating higher 
than 20 percent for this disability.

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, held that, in determining the 
present level of disability, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of a staged rating 
would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from one year before the claim was filed until VA 
makes a final decision on the claim.  Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, and the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran's external hemorrhoids are currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 7336, which pertains to hemorrhoids, external or 
internal.  Under this code provision, a noncompensable rating 
is assigned when hemorrhoids are either mild or moderate; a 
10 percent rating is assigned when hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; and a 20 percent rating is 
assigned when hemorrhoids cause either persistent bleeding 
with secondary anemia, or when they cause fissures.  It is 
noted that a 20 percent rating is the highest schedular 
rating for hemorrhoids.

Words such as "moderate," "moderately severe," and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue including the overall 
severity of the disability. Instead, all evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran has submitted statements addressing the current 
severity of his hemorrhoids, indicating he has anal bleeding 
every time he evacuates and, consequently, he is unable to 
secure employment.  He also has provided the suppositories 
prescribed to alleviate his symptoms only help temporarily.  
See, e.g., the Veteran's August 2008 statement.  Even as 
laymen, the Veteran is competent to provide evidence of his 
observable symptoms -such as having anal bleeding.  However, 
his lay testimony must be credible to ultimately have 
probative value.  38 C.F.R. § 3.159(a)(2).  See also Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence). 

With respect to the Veteran's assertions regarding his being 
unable to secure employment because of his hemorrhoids, 
arguably there are inconsistencies with regard to the 
Veteran's assertions.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  The Veteran's June 2007 VA exam report 
indicates he reported that he retired in May 2003 from his 
position as a teacher, due to retirement eligibility based on 
his age or length of service.  This is inconsistent with his 
assertion that he is unable to work due to hemorrhoids.

In his August 2008 statement, the Veteran also asserted he 
has been told by medical professionals his anal bleeding will 
continue because of his hemorrhoids and that additional 
surgery was not recommended because it might cause his anal 
sphincter to dilate, which would lead to his inability to 
control evacuation.  However, the Court has held that the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Veteran's VA treatment records include a December 2007 
primary care follow up note indicating the Veteran reported 
occasional blood spotting in his stools.

The report of the Veteran's June 2007 VA C&P Exam provides 
the Veteran indicated his hemorrhoids had worsened since his 
June 2004 VA exam.  It provides he reported having a second 
surgical procedure performed on his hemorrhoids in September 
2005 and since that surgery, he continues to have 
intermittent problems with hemorrhoids, including occasional 
blood spotting when he evacuates.  It provides the Veteran's 
treatment for this condition includes 240 mg of Docusate 
orally at bedtime for constipation, one rectal suppository 
daily, and 2 tablespoons of soluble fiber dissolved in water 
or juice daily.  It provides the Veteran reported the 
medication helps, but he still has symptoms. 

The report notes the Veteran had surgery related to this 
condition, hemorrhoidectomies, in May 1999 and September 
2005.  

The report indicates there is no history of trauma to the 
rectum or anus, neoplasm, obstetrical injury, spinal cord 
injury related to the rectum or anus, rectal prolapse, 
recurrent anal infections, or proctitis.  It indicates the 
Veteran reported his symptoms did not include anal itching or 
diarrhea, but did include burning, difficulty passing stools, 
pain, tenesmus, and swelling.  It indicates he reported 
frequent bleeding, recurrence without thrombosis 4 or more 
times per year and recurrence with thrombosis 4 or more times 
per year.  It also indicates there was no reported history of 
fecal incontinence or perianal discharge.

The report indicates there were internal and external 
hemorrhoids present upon examination.  It indicates the 
internal hemorrhoids were moderate and the external 
hemorrhoids were large.  It indicates the hemorrhoids were 
not reducible and there was no evidence of prolapse, 
thrombosis, bleeding, fissures, or excessive redundant 
tissue.  It also indicates there was no anorectal fistula, 
sphincter impairment, or rectal prolapse.

The report indicates, as mentioned, the Veteran was retired 
from his usual occupation as a teacher in May 2003, due to 
his being eligible for retirement based on age or length of 
service.  

The report indicates the Veteran's hemorrhoids affect his 
usual daily activities.  It indicates while there is no 
effect on his activities relating to chores, shopping, 
exercise, sports, recreation, traveling, feeding, bathing, 
dressing, or grooming, there is a severe effect on his 
toileting activities.

The Veteran's VA treatment records include a July 2006 
primary care follow up note indicating conservative 
management was recommended with respect to the Veteran's 
hemorrhoids.

The Veteran is currently receiving the highest schedular 
rating available for hemorrhoids -20 percent.  38 C.F.R. § 
4.71a, DC 7336.

However, the Board is bound to consider whether the schedular 
ratings are inadequate, thus requiring the referral of the 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."   38 C.F.R. § 
3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is 
a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds the symptoms associated with the veteran's 
service-connected external hemorrhoids are reasonably 
described or contemplated by the rating criteria.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  

Furthermore, there is no evidence indicating the Veteran's 
1999 and 2005 hemorrhoidectomies required hospitalization.  
In fact, the report of the September 2005 hemorrhoidectomy 
describes this procedure as an elective outpatient procedure.  
And although the Veteran asserts his hemorrhoids interfere 
with his ability to secure employment, the Board finds his 
inconsistencies of record regarding why he is currently not 
employed diminish the probative value of his assertions.  

The Board is sympathetic to the Veteran's impairment due to 
his service-connected external hemorrhoids.  However, the 
Board finds the probative evidence of record does not 
establish the Veteran's hemorrhoids present an exceptional or 
unusual disability picture to warrant referring this case for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  It does not 
establish the Veteran's hemorrhoids have markedly interfered 
with his ability to work, meaning above and beyond that 
contemplated by his 20 percent schedular rating; nor does it 
establish any exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest the Veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

Therefore, as the preponderance of the evidence is against 
the Veteran's claim for a higher rating for his service-
connected external hemorrhoids, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny this claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

An increased rating for external hemorrhoids, currently 
evaluated at 20 percent, is denied.


REMAND

The Veteran is currently service-connected for carpal tunnel 
syndrome, right hand, at 30 percent and carpal tunnel 
syndrome, left side, status post release, at 20 percent.  He 
claims that his carpal tunnel syndrome, right and left, is 
now worse than it was when he was last examined for this 
condition by VA -which was in April 2008.  See his October 
2008 statement.

The Court has held that when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, too, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).  And so, the Board must remand these 
claims for an examination to assess the current level of 
disability associated with each of these service-connected 
conditions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
compensation examination to assess the 
current severity of his carpal tunnel 
syndrome, right side and left side, status 
post release.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history. 
Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

2.  Then readjudicate the Veteran's claims 
for increased ratings for carpal tunnel 
syndrome, right side and left side, status 
post release, in light of any additional 
evidence.

If the disposition as to either claim does 
not meet the Veteran's satisfaction in 
full, send him and his representative 
another supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of any remaining claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


